DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 11/24/2020.
Claims 1, 2, 4-7 and 9-16 have been amended.
Claims 3 and 8 are canceled.
Claim 21 is added.
Claims 1, 2, 4-7 and 9-21 are pending.

Allowable Subject Matter
Claims 1, 2, 4-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because update/new search has been conducted and no art is found that solely, or in any combination, discloses the combination of features recited in independent claim 1 including a Mobile Switching Center (MSC) detect receipt of a call request initiated by an originating device within the first network, the call request configured to initiate a telephony communication with a Voice over Long-Term Evolution (VoLTE) recipient device within a second network, wherein the first network is a non-Session Internet Protocol (SIP) network; verify, via the MSC, an identity of the originating device; in response to verifying the identity of the originating device as a known- permissible caller identity, generate, at the MSC, a SIP INVITE message to initiate the telephony communication between the originating device and the VoLTE recipient device. 
Independent claims 11 and 16 recite similar limitations therefore are allowed for the same reasons, thus claims 1, 2, 4-7 and 9-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        2/9/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414